Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         December 8, 2020




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 53262-0-II

                                Respondent,

        v.

 WARREN MATTHEW HELZER,                                       UNPUBLISHED OPINION

                                Appellant.

       CRUSER, J. — Warren Helzer appeals the “Order Correcting Judgment and Sentence &

Correcting Order Revoking Suspended Sentence,” and he appeals the community custody

conditions in his original 2010 judgment and sentence. He argues that (1) the trial court erred by

determining the judgment and sentence had a clerical error, (2) the trial court’s order changed his

determinate sentence to an indeterminate sentence, (3) the order violated double jeopardy and due

process, (4) the trial court erred by allowing the State’s motion which was time barred, (5) the

State breached its plea agreement, and (6) the previous trial court erred in imposing various

community custody conditions.

       We hold the error in the original judgment and sentence and Order Revoking Sentence was

a clerical error and that the trial court did not change Helzer’s sentence, the order did not violate

double jeopardy and due process, the State’s motion was not time barred, the State did not breach

the plea agreement, and the various community custody conditions are not appealable.

       We affirm.
No. 53262-0-II




                                                 FACTS

                                  I. 2009 AND 2010 PROCEEDINGS

         Helzer pleaded guilty to three counts of first degree child molestation that occurred

between November 2001 and June 2005. In exchange, the State agreed to recommend a “[special

sex offender sentencing alternative (SSOSA)], 130 months incarceration with 124 months

suspended.” Clerk’s Papers (CP) at 10.

         His plea agreement stated, “I Understand That: (a) Each crime with which I am charged

carries a maximum sentence, a fine, and a Standard Sentence Range.” Id. at 7. It went on to give

a standard range of actual confinement as 98 to 130 months and a maximum term of life for each

count.

         The plea agreement stated that sex offenses committed on or after September 2001 would

be sentenced under former RCW 9.94A.712 (2001) and “[i]f this offense is for any of the offenses

listed in subsections (aa) . . . the judge will impose a maximum term of confinement consisting of

the statutory maximum sentence of the offense and a minimum term . . . within the standard range.”

Id. at 8-9. First degree child molestation is listed as an offense in subsection (aa). It went on that

the “minimum term of confinement that is imposed may be increased by the Indeterminate

Sentence Review Board [(ISRB)] if the Board determines by a preponderance of the evidence that

it is more likely than not that I will commit sex offenses if released from custody.” Id. at 9.

         At the end of the agreement it stated that “[m]y lawyer has explained to me, and we have

fully discussed, all of the above paragraphs . . . I understand them all.” Id. at 14. The trial court

found “[t]he defendant’s lawyer had previously read to him or her the entire statement above and

that the defendant understood it in full.” Id.



                                                   2
No. 53262-0-II




       In December 2009, the trial court held a hearing on the guilty pleas. Helzer stated that he

had enough time to review the paperwork and that he had no questions. The court explained the

“maximum penalty is life in prison . . . [t]he standard sentencing range is 98 to 130 months, and

then you could be on community custody for a life term as well.” Id. at 102. Helzer stated he was

aware of the penalties. The court noted the State recommended “a SSOSA or suspended sentence

with 124 months suspended.” Id. The court accepted Helzer’s guilty pleas.

       Additionally, the court ordered the Department of Corrections (DOC) to perform a

presentence investigation (PSI). The PSI noted the standard range for first degree child molestation

with Helzer’s offender score would be life and that the minimum would be set between 98 and 130

months with ISRB determining his actual release date.

       In February 2010, the court held the sentencing hearing. At the hearing, the State asked the

court “to impose a SSOSA . . . 130 months . . . [and] to suspend 124 months.” Id. at 110. The court

stated that it was “going to adopt the SSOSA on the conditions listed.” Id. at 133. The court did

not say at the hearing that it was imposing an indeterminate sentence with a minimum term of 130

months subject to ISRB review and a maximum of life.

       However, the judgment and sentence in section 2.3 explains that the standard range for all

three counts was 98 to 130 months and the maximum term is life. It also reflects that Helzer was

sentenced to 130 months on each count. It states the “[a]ctual number of months of total

confinement ordered is: 130 Months.” Id. at 25. Under section 4.4 “Appendix ‘G’ and ‘H’” are

hand written. Id. at 24. Appendix H states that “[d]efendant additionally is sentenced on

convictions herein, for the offenses under [former] RCW 9.94A.712.” Id. at 37.




                                                 3
No. 53262-0-II




       In October 2010, the court held a revocation hearing. At the hearing the trial court revoked

Helzer’s SSOSA. The trial court did not say anything about the minimum sentence, maximum

sentence, or the ISRB at the hearing. The court ordered that “the suspended standard range

sentence be revoked . . . and the defendant [be] committed to the [DOC] for a period of 130

months.” Id. at 69. The order stated Helzer “is additionally sentenced to a term of life year(s)[sic]

community placement.” Id. Helzer appealed the revocation. This court affirmed. State v. Helzer,

noted at 167 Wn. App 1048 (2012).

       After the revocation hearing, Helzer was transported to the Washington Corrections Center

(WCC). On October 29, 2010, WCC sent an e-mail to the prosecutor asking if Helzer was

sentenced under RCW 9.94A.507. It noted Helzer “was sentenced to 130 months and community

placement of Life but there is no reference to a minimum and maximum term.” CP at 328. The

prosecutor confirmed Helzer was sentenced under RCW 9.94A.507 with a minimum of 130

months and a maximum of life.1

                                      II. 2019 PROCEEDINGS

       In February 2019, Helzer petitioned the superior court in Snohomish County to be released.

Helzer argued that the ISRB did not have jurisdiction over him and that he was to be released in

May “without regard to an orders [sic] of the ISRB.” Id. at 349-50. He stated he was serving a

determinate sentence of 130 months.



1
  Helzer was sentenced in 2010, but his crimes were committed between November 2001 and June
2005. Therefore, he was properly sentenced under former RCW 9.94A.712 as referenced in the
record. However, in 2008, former RCW 9.94A.712 was recodified to RCW 9.94A.507. LAWS OF
2008, ch. 231, § 56. Thus, WCC and the prosecutor erroneously referenced RCW 9.94A.507 rather
than former RCW 9.94A.712. However, this error and the recodification are irrelevant to our
analysis of Helzer’s appeal as there were no changes to the statute that bear upon his claims.


                                                 4
No. 53262-0-II




        Following Helzer’s petition, the State moved to correct the judgment and sentence as well

as the order revoking the suspended SSOSA sentence “to make it clear that the defendant’s

sentence is indeterminate.” Id. at 144. In response, Helzer again asserted that he was serving a

determinate sentence of 130 months, which is what he contended the trial court originally imposed.

        At the hearing, the trial court found that “based on . . . the totality of the circumstances,

when reviewing the record” there was a clerical error. Verbatim Report of Proceedings (VRP) at

46. The court explained that clerical errors include omissions of language. The trial court went on

to note that the plea had been reviewed by Helzer, the attorneys, and the court. The court noted

that the plea form clearly referenced the statute that applied. The trial court observed that the

paragraphs that did not apply to Helzer’s case were crossed out and that Helzer had initialed next

to those paragraphs, suggesting that this eliminated any confusion and that Helzer “knew what did

not apply.” Id. at 47.

        The PSI, the trial court further noted, stated that the ISRB will determine Helzer’s actual

release date. The PSI also stated that “the standard sentence was . . . a minimum set between 98

and 130 months.” Id. at 48. The trial court believed “Helzer knew, . . . the attorneys knew, . . .

[and] the Court knew” that Helzer’s sentence was indeterminate. Id. The trial court explained that

the “Court is presumed to follow the law” and that it “had before it the PSI as well as the plea

form.” Id.

        The trial court stated it was unfortunate that the “additional language of ‘to life’ was not

included” in the judgment and sentence or the order revoking the SSOSA. Id. However, the trial

court observed that the statute provided for an indeterminate sentence up to the maximum of life,

and the maximum sentence was noted in the PSI and in the plea form. Additionally, there “needed



                                                  5
No. 53262-0-II




to be a minimum that was set . . . with then the [ISRB] having oversight in terms of when his actual

release would be . . . [a]nd that is what was apparent—was available to him.” Id. at 50. The trial

court also noted that the “information . . . in the PSI, . . . [was] consistent with the statute . . . that

applied at this time.” Id.

        The court went on to say that “it had been intended that [Helzer] be sentenced—to a

minimum of 130 months and the maximum life, as had been detailed both in the PSI as well as the

plea and sentence.” Id. The court explained that it was “a Scrivener’s error that the 130 was left

without the ‘to life’ because it was apparent from the get-go that that is what [Helzer] would be

required to serve if he did not successfully complete the SSOSA.” Id. at 50-51.

        The court granted the motion and ordered the judgment and sentence as well as the order

revoking the SSOSA to be corrected to indicate the sentence is 130 months to life subject to the

ISRB.

        Helzer appeals the corrected judgment and sentence.

                                             DISCUSSION

                                          I. CLERICAL ERROR

        Helzer argues the trial court erred by concluding that there was a clerical error in the

original judgment and sentence. Helzer contends that if there was an error, it was a judicial error

because the trial court imposed a set number of months to be served and there was nothing to

indicate in the record that this was unintentional. Stated another way, Helzer argues that the trial

intended to impose an illegal sentence. And if the error was a judicial error, Helzer argues that it

cannot be corrected by a CrR 7.8 motion.

        We disagree.



                                                    6
No. 53262-0-II




A. LEGAL PRINCIPLES

       Clerical mistakes in judgments or orders may be corrected at any time. CrR 7.8(a). A

clerical error is an error “by a clerk or other judicial or ministerial officer in writing or keeping

records.” State v. Hendrickson, 165 Wn.2d 474, 479, 198 P.3d 1029 (2009). They are errors “that

do not embody the trial court’s intention as expressed in the trial record.” State v. Morales, 196

Wn. App. 106, 117, 383 P.3d 539 (2016). Courts may amend “to correct language that did not

correctly convey the court’s intention” or add language that was unintentionally left out of the

original judgment. Id. at 117 (quoting Presidential Estates Apartment Assocs. v. Barrett, 129

Wn.2d 320, 326, 917 P.2d 100 (1996)).

       “To determine whether an error is clerical or judicial, we look to ‘whether the judgment,

as amended, embodies the trial court’s intention, as expressed in the record at trial.’” State v.

Snapp, 119 Wn. App. 614, 627, 82 P.3d 252 (2004) (quoting Presidential, 129 Wn.2d at 326). If

a judgment contains a clerical error, the judgment should be corrected so that the language

correctly reflects the court’s intention. Presidential, 129 Wn.2d at 326. This can include adding

the language the court inadvertently omitted. Id.

       If the amended language does not convey the intention of the trial court, then it is a judicial

error and the court is not allowed to make the amendment. Id.; State v. Davis, 160 Wn. App. 471,

478, 248 P.3d 121 (2011).

       Former RCW 9.94A.712, under which Helzer was sentenced, prescribed the penalties

applicable to certain sex offenses. For offenders sentenced under this statute, the trial court was

required to sentence the offender to a minimum term and a maximum term, with the maximum

term consisting of the maximum sentence for the offense. Former RCW 9.94A.712(3). With



                                                 7
No. 53262-0-II




certain exceptions, the trial court was required to set the minimum term within the standard range

for the offense. Former RCW 9.94A.712(3).

B. ANALYSIS

       Here, the trial court found that the original sentencing court had “intended that [Helzer] be

sentenced—to a minimum of 130 months and the maximum life, as had been detailed both in the

PSI as well as the plea and sentence.” VRP at 50. The trial court noted it was unfortunate that the

“additional language of ‘to life’ was not included.” Id. at 48. But the trial court believed, based on

its review of the sentencing record, that “Helzer knew, . . . the attorneys knew, . . . [and] the Court

knew.” Id. The court further explained that it was “it was apparent from the get-go that that is what

[Helzer] would be required to serve if he did not successfully complete the SSOSA.” Id. 50-51.

The trial court highlighted several points in the record across multiple documents that indicated

the mindset of the parties, and specifically the judge.

       The plea agreement explained there is a standard range for the minimum sentence and the

law required a maximum of life. The plea agreement also advised Helzer that the “minimum term

of confinement that is imposed may be increased by the [(ISRB)].” CP at 9. The trial judge also

explained at the plea hearing the “maximum penalty is life in prison . . . [t]he standard sentencing

range is 98 to 130 months, and then you could be on community custody for a life term as well.”

Id. at 102. Helzer stated he understood.

       Certain aspects of a sentence like statutory maximums and supervision by the ISRB are set

by the legislature and are not changeable by the sentencing court. The original sentencing court’s

discretion in this case included selecting a sentence within the standard range and the decision

whether to impose a SSOSA. The sentencing court’s discretion did not include altering the



                                                  8
No. 53262-0-II




maximum penalty or disallowing supervision of the sentence by the ISRB. As the State notes, “the

maximum term applies by operation of law” and is not alterable by the exercise of discretion. Br.

of Resp’t at 14. The minimum sentence of 130 months and the decision whether to grant the

SSOSA were the matters over which the trial court had discretion.

       We hold the error in question was a clerical error, and thus affirm the Order Correcting

Judgment and Sentence & Correcting Order Revoking Suspended Sentence.

                                       II. DOUBLE JEOPARDY2

       Based on his claim that the correction of the judgment and sentence was a judicial error

rather than a clerical error, a claim with which we disagree, Helzer argues that altering his sentence

after it had been finalized for a decade violated his right to be free from double jeopardy. We

disagree.

       Both the federal and state double jeopardy clauses protect against multiple punishments for

the same offense. U.S. CONST. amend. V; WASH. CONST. art. I, § 9; State v. Hart, 188 Wn. App.

453, 457, 353 P.3d 253 (2015). “The prohibition on double jeopardy generally means that a person

cannot be prosecuted for the same offense after being acquitted, be prosecuted for the same offense

after being convicted, or receive multiple punishments for the same offense.” State v. Villanueva-

Gonzalez, 180 Wn.2d 975, 980, 329 P.3d 78 (2014). “The prohibition against double jeopardy

applies when (1) jeopardy previously attached, (2) jeopardy was terminated, and (3) the defendant


2
  Helzer purports to raise a due process claim, but a review of his brief shows that he makes no
argument related to due process. He merely notes, once in the first paragraph and once in the final
sentence of this section of his brief that the same state and federal constitutional provisions which
bar double jeopardy also guarantee due process of law. Under RAP 10.3(a)(6) we do not review
issues not argued, briefed, or supported with citation to authority. Christian v. Tohmeh, 191 Wn.
App. 709, 728, 366 P.3d 16 (2015). “Passing treatment of an issue or lack of reasoned argument
is insufficient to merit appellate review.” Id.


                                                  9
No. 53262-0-II




is again prosecuted for the same offense.” State v. George, 160 Wn.2d 727, 741, 158 P.3d 1169

(2007). The Supreme Court has held that “resentencing to correct an erroneously imposed lenient

sentence does not violate the protection against double jeopardy.” State v. Freitag, 127 Wn.2d 141,

145, 896 P.2d 1254, 905 P.2d 355 (1995). We review alleged violations of double jeopardy de

novo. Villanueva-Gonzalez, 180 Wn.2d at 979-80.

       Here, as noted above, the court’s order corrected a clerical error and did not change

Helzer’s sentence. Helzer’s sentence has always been indeterminate with a maximum of life. The

trial court merely corrected the written order to accurately reflect the sentence; it did not amend

the sentence. Helzer has not suffered multiple punishments. Rather, Helzer is serving the sentence

that was originally imposed.

       We hold that Helzer’s right to be free from double jeopardy has not been violated.

                                        III. TIME BARRED

       Helzer contends that the State’s motion to correct his judgment and sentence and order

revoking the SSOSA is not timely. Helzer acknowledges that CrR7.8(a) allows for a clerical

mistake to be corrected at any time. However, he argues the “provisions must be read in

conjunction with the procedures and time limits set up . . . to address changes to final criminal

judgments.” Br. of Appellant at 26. He argues that the State’s motion falls under the one year time

limit in RCW 10.73.090 for filing a petition for collateral attack. Additionally, he contends that

because the DOC could have sought correction of the judgment and sentence, the State was

effectively barred from bringing this CrR 7.8 motion.

       But Helzer cites no authority for his contention that RCW 10.73.090 modifies the portion

of CrR 7.8(a) that allows for a clerical mistake to be corrected at any time. Helzer argues that



                                                10
No. 53262-0-II




because RCW 10.73.090 governs collateral attacks on judgments, it controls this case. But the

State’s motion to correct this clerical error was not a collateral attack on the judgment because it

did not ask the trial court to change its judgment. On the contrary, it merely asked the trial court

to more clearly memorialize its judgment.

       Helzer additionally contends that because the DOC could have sought correction of the

judgment and sentence pursuant to RCW 9.94A.585(7), the State was effectively barred from

bringing this CrR 7.8 motion. But Helzer again cites no authority for this claim. “Where no

authorities are cited in support of a proposition, the court is not required to search out authorities,

but may assume that counsel, after diligent search, has found none.” DeHeer v. Seattle Post-

Intelligencer, 60 Wn.2d 122, 126, 372 P.2d 193 (1962). The State’s motion was timely brought

under CrR 7.8(a), which allows for a clerical mistake to be corrected at any time.

       We hold the State’s motion was not time barred.

                              IV. BREACH OF THE PLEA AGREEMENT

       Helzer argues that the State breached its plea agreement with Helzer because, he claims,

the State originally agreed to recommend a determinate 130 month sentence despite the fact that

the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, requires sentences for first degree

child molestation committed after September 1, 2001 to be indeterminate. He contends that by

bringing the motion to correct the judgment and sentence, the State undermined the plea

agreement.

       The State responds that the plea offer merely addressed those aspects of the sentence over

which the trial court had discretion, which would not have included altering the maximum sentence

for the crime. The State further points to the presentence report, which clearly stated the agreed



                                                  11
No. 53262-0-II




recommendation of the parties was “life with a minimum set at 130 months,” and that Helzer did

not challenge the DOC’s interpretation of the plea agreement at the sentencing hearing. Br. of

Resp’t at 20 (internal quotation marks omitted). We agree with the State.

       The plea agreement showed that the standard sentencing range was 98 to 130 months with

a maximum of life. The agreement clearly stated Helzer was being sentenced under former RCW

9.94A.712. The agreement explained because of that statute “the judge will impose a maximum

term of confinement consisting of the statutory maximum sentence of the offense and a minimum

term of confinement . . . within the standard range for the offense.” CP at 8-9. It went on that the

“minimum term of confinement that is imposed may be increased by the [ISRB].” Id. at 9.

       In its recommendation the State did write “SSOSA, 130 months incarceration with 124

months suspended.” Id. at 10. However, as the State points out, the sentencing court cannot, either

based on an agreement by the parties or of its own accord, alter the maximum penalty for an

offense. The maximum penalty is set by the legislature and cannot be altered as part of a plea

agreement. The plea agreement here covered only those matters over which the trial court had

discretion, to wit: the minimum term within the standard range.

       We hold that the State did not breach the plea agreement.

                              V. COMMUNITY CUSTODY CONDITIONS

       Helzer challenges several community custody conditions that were imposed as part of his

2010 judgment and sentence. Helzer acknowledges that he did not appeal any community custody

condition when the judgment and sentence was entered. However, he argues community custody

conditions can be argued for the first time on appeal “if they impact constitutional rights or are




                                                12
No. 53262-0-II




illegal or erroneous as a matter of law.” Br. of Appellant at 33. Additionally, he argues that because

the trial court modified his original sentence that he now has the right to appeal.

          A notice of appeal must be filed in the trial court within 30 days after the trial court has

entered the decision to be reviewed. RAP 5.2(a), (e). This 30 day time limit can be extended due

to some specific and narrowly defined circumstances. Schaefco, Inc. v. Columbia River Gorge

Comm’n, 121 Wn.2d 366, 367, 849 P.2d 1225 (1993). Filing of certain post-trial motions,

including motions for reconsideration, may extend this deadline. Id. at 367; RAP 5.2(e). Motions

to vacate judgment are not among the list of motions that extend the deadline to appeal. RAP

5.2(e).

          It is well settled that the correction of an erroneous portion of a judgment and sentence

“does not affect the finality of that portion of the judgment and sentence that was correct and valid

when imposed.” In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 877, 50 P.3d 618 (2002). Here,

community custody conditions were imposed in 2010. The time to challenge those conditions has

expired. Helzer had an opportunity to appeal these conditions and he failed to seek timely review

of the conditions. The correction to the judgment and sentence did not affect the community

custody conditions and therefore did not open that portion of the 2010 judgment and sentence to

appeal. Id. at 877.

          We decline to consider Helzer’s challenge to his community custody conditions.

                                           CONCLUSION

          We hold that the correction to Helzer’s judgment and sentence and order revoking his

suspended sentence involved a clerical error. We further hold that Helzer’s right to be free from

double jeopardy was not violated when the trial court corrected his judgment and sentence, that



                                                  13
No. 53262-0-II




the State’s motion was not time barred, and that the State did not breach the plea agreement.

Finally, we decline to reach Helzer’s challenge to his community custody conditions because the

challenge is not timely. Accordingly, we affirm the Order Correcting Judgment and Sentence &

Correcting Order Revoking Suspended Sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                    CRUSER, J.

We concur:




WORSWICK, P.J.




MELNICK, J.




                                               14